0 CO YN DW WHA BP WH NO

NY NO WN HN NY HN NH WN ND Ke He KF HF KF FEF OF OES S|
on HD UWA BW NY KF CO HO WAN Dn Ff WH NO KF OC

ase 2:20-cv-10139-GW-PVC Document 16 Filed 02/26/21 Pagelof4 Page ID #:151
ry —\

 

 

 

 

 

FILED
CLERK, U.S. DISTRICT COURT
Celece
appearing pro per FEB 26, 2021
Lemongrasstelephone@gmail.com -
PO Box 1679-4321 CENTRAL DISTRICT OF CALIFORNIA

 

BY: 4 JC = DEPUTY

 

 

Sacramento, Ca 94812
602-448-8809

United States District Court, Central District of California

Celece Docket # 2:20-cv-10139 GW (PVCx)
Vv Plaintiff's Motion For Service
Dunn School, et al Of Summons By US Marshal

Hon Judge George Wu; assigned to:Hon. Judge Pedro Castillo

Motion
I am the pro se plaintiff in this case. Pursuent to Rule 4(c)3 of the Fed Rules of
Civ Pro, I request that the court order service of Summons on defendants in this
action by "a US Marshal or deputy marshal or by a person specially designated

by the court." I am entitled to this relief because I am a fee waiver recipient.

Statement of Exemption of Notice
Defendants have not been noticed of this motion. No defendant in this case has
been served with a Summons prior to this motion. No defendant has appeared in

this case prior to this motion.

Request For Relief
I request that the court issue an Order stating that service of the Summons and

Complaint in this case is to be completed by the US Marshal or deputy marshal.

1

eleceV Dunn School, et al Motion For Service of Summons by US Marshal Service

 
ase 2:20-cv-10139-GW-PVC Document16 Filed 02/26/21 Page 2of4 Page ID#:152

Memorandum Of Points and Authorities
Rule 4(c)3 of the Fed Rules of Civ Pro state,
"At the plaintiff's request, the court may order that service be made by a
United States marshal or deputy marshal or by a person specially
appointed by the court. The court must so order if the plaintiff is
authorized to proceed in forma pauperis under 28 U.S.C. $1915 or as a
seaman under 28 U.S.C. §1916." (emphasis added)

Oo AN KD OW FP W NY

Rule 4 is titled "Summons", and the quoted subpart of the rule deals with service

—
So

of the Summons. I have been granted a fee waiver in this action. I request an
11}| order for service only by a US Marshal or deputy marshal because I have no one
12]} to nominate for special appointment by the court.

13
14
15}
16
17
18]} Celece
19
20
21
22
23
24
25
|
27
28];

Respectfully Submitted,

 

 

 

2
|CeleceV Dunn School, et al Motion For Service of Summons by US Marshal Service

 

 

 

 
Case 2:20-cv-10139-GW-PVC Document 16 Filed 02/26/21 Page 30f4 Page ID #:153
0 AN NH An Fe W NY KF

NO NO N NO KF KF FR RFP FeO See Rel Rl
Oo NYO FF OF OO WAN WD NH BW NY KS OS

Ny Ww VY WN
af YM OS

N
oO

ona
ea

 

 

ase 2:20-cv-10139-GW-PVC Document 16 Filed 02/26/21 Page 4o0f4 Page ID #:154

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Celece

 

Plaintiff,

Dunn School, et al

Defendants

 

 

Case No. CV 20-10139 GW (PVCx)

ORDER DIRECTING SERVICE OF
SUMMONS BY US MARSHAL OR
DEPUTY MARSHAL

Pursuant to Rule 4(c)3 of the Federal Rules of Civil Procedure, service of Summons

in the above titled case is to be made by the US Marshal or deputy marshal.

IT IS SO ORDERED.

DATED:

 

HON. PEDRO V. CASTILLO
United States Magistrate Judge

 
